Citation Nr: 1037975	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The appellant was a member of the Pennsylvania Army National 
Guard from June 1965 to June 1971.  He has no periods of active 
duty (AD), however, active duty for training (ACDUTRA) has been 
verified from August 13, 1965, to August 29, 1965 (16 days), from 
December 4, 1965, to April 23, 1966 (143 days), from August 12, 
1967, to August 27, 1967 (15 days), from August 10, 1968, 
to August 25, 1968 (15 days), from June 28, 1969, to July 14, 
1969 (16 days), and from August 8, 1970, to August 23, 1970 (15 
days).

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2005 and March 2007, the Board remanded this 
remaining claim for bilateral hearing loss to RO via the Appeals 
Management Center (AMC) in Washington, DC, for VA examinations 
for medical nexus opinions concerning the etiology of this 
condition - including especially in terms of whether it is 
attributable to the appellant's military service, and for notice 
to comply with the Veterans Claims Assistance Act (VCAA).  
Unfortunately, as the Board finds that neither the examinations, 
resulting opinions, nor the notice are adequate, the Board 
regrettably must again remand this claim.


REMAND

The appellant's claim concerns his service on ACDUTRA, not AD, 
since he has no periods of AD (although the Board was unaware of 
this when previously remanding the claim in September 2005 and 
March 2007).  In any event, active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from disease or injury 
incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training purposes 
by members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  

National Guard duty, however, is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of 
the National Guard only serve the federal military when they are 
formally called into the military service of the United States [, 
at] all other times, National Guard members serve solely as 
members of the State militia under the command of a state 
governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state [] National 
Guard, a National Guardsman must have been ordered into Federal 
service by the President of the United States, see 10 U.S.C. § 
12401, or must have performed "full-time duty" under the 
provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the appellant is alleging that his bilateral 
hearing loss is a result of injury or disease incurred in or 
aggravated during his time in the Pennsylvania Army National 
Guard, the Board notes that only "Veterans" are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  See also McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have manifested 
itself during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve Veteran 
status for purposes of that claim.").

Therefore, since the appellant's claim is predicated on his 
Pennsylvania Army National Guard service while on ACDUTRA, he 
must establish that he qualifies as a "Veteran" for that 
specific period of service before any compensation may be 
awarded, and assuming he also meets the other requirements for 
service connection.  

Additionally, presumptive periods generally do not apply to 
periods of ACDUTRA or inactive duty training (INACDUTRA).  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. 
Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation of 
a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain diseases) for 
periods of ACDUTRA or INACDUTRA would be inappropriate.

The appellant in this instance has not been notified of the 
proper standard for presenting his claim for service connection, 
as he was not informed that his claim must be related to one of 
his specific periods of ACDUTRA service and that his injury 
(acoustic trauma from excessive noise exposure) must have been 
incurred in the line of duty during that period of ACDUTRA.  He 
attributes his bilateral (i.e., right and left ear) hearing loss 
to acoustic trauma from cannons and artillery fire, which, if 
true, would be considered in the line of duty.  But the diagnosis 
of Meniere's disease in December 1971 would need to be related to 
disease or injury incurred or aggravated in the line of duty 
during a period of ACDUTRA, not INACDUTRA.

Furthermore, the VA examinations thus far are inadequate.  All of 
the examiners based their opinions on six continuous years of AD 
service from 1965 to 1971.  This is a mischaracterization of the 
appellant's service.  Instead, he specifically served as follows:
*	August 13, 1965, to August 29, 1965 (16 days),
*	December 4, 1965, to April 23, 1966 (143 days), 
*	August 12, 1967, to August 27, 1967 (15 days), 
*	August 10, 1968, to August 25, 1968 (15 days), 
*	June 28, 1969, to July 14, 1969 (16 days), 
*	August 8, 1970, to August 23, 1970 (15 days).

So this difference of between 15 days a year of applicable 
service and 365 days a year is significant enough to render the 
prior VA opinions unusable.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (holding that once VA undertakes the effort to 
provide an examination for a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  And as these VA medical nexus opinions were 
requested in the prior remands, because needed, there is not 
substantial compliance with those prior remand directives.  
See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.	Inform the appellant of the appropriate 
standard for reviewing his claim based on 
ACDUTRA service and allow him time to 
make any modifications to the 
presentation of his claim that he chooses 
based on the appropriate standard.

2.	Schedule him for another VA audiology 
evaluation to determine the etiology of 
his bilateral hearing loss.

In particular, the examiner should 
indicate the likelihood (very likely, as 
likely as not, or unlikely) this 
bilateral hearing loss is the direct 
result of acoustic trauma during the 
following specific periods of ACDUTRA 
only:  August 13, 1965, to August 29, 
1965 (16 days), December 4, 1965, 
to April 23, 1966 (143 days), August 12, 
1967, to August 27, 1967 (15 days), 
August 10, 1968, to August 25, 1968 (15 
days), June 28, 1969, to July 14, 1969 
(16 days), and August 8, 1970, to August 
23, 1970 (15 days).

Alternately, the examiner should indicate 
whether the appellant's right ear hearing 
loss is the direct result of Meniere's 
disease incurred or aggravated by one of 
the following specific periods of ACDUTRA 
only:  August 13, 1965, to August 29, 
1965 (16 days), December 4, 1965, to 
April 23, 1966 (143 days), August 12, 
1967, to August 27, 1967 (15 days), 
August 10, 1968, to August 25, 1968 
(15 days), June 28, 1969, to July 14, 
1969 (16 days), and August 8, 1970, to 
August 23, 1970 (15 days).

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the appellant's 
pertinent medical and other history.  

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

*The Appellant is hereby advised that 
failure to report for this medical 
examination, without good cause, may have 
adverse consequences on this pending 
claim.  38 C.F.R. § 3.655

3.	Then readjudicate the claim for service 
connection for bilateral hearing loss in 
light of any additional evidence 
obtained.  If this claim is not granted 
to the appellant's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to submit additional 
written or other argument in response 
before returning the file to the Board 
for further appellate consideration of 
this claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





